                        UNITED STATES DISTRICT COURT
                         NORTHER DISTRICT OF IOWA
                              EASTERN DIVISION


Beverly Redenius, Executor of
the Estate of Susan M. Dunakey,
                                                          Court File No. ______________
                    Plaintiff,

v.                                              NOTICE OF REMOVAL OF ACTION

Minnesota Life Insurance Company,

                    Defendant.


TO:    THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT

       OF IOWA:

       Defendant Minnesota Life Insurance Company (“Minnesota Life”), removes the

above-titled action from the District Court for the State of Iowa, County of Black Hawk,

First Judicial District, Case No. LACV141178, to the United States District Court for the

Northern District of Iowa, Eastern Division, and alleges as follows:

      1.     This Court has original jurisdiction under 28 U.S.C. § 1332(a) and this action

may be removed pursuant to 28 U.S.C. § 1441(b) in that:
            a.    In her Complaint, the Plaintiff, as Executor of the Estate of Susan M.
                  Dunakey, seeks the benefits due under the Accidental Death and
                  Dismemberment (“ADD”) policy insuring the life of Susan M.
                  Dunakey (herein, “ADD Policy”). The amount of benefits payable
                  under the ADD Policy if Susan M. Dunakey died from accidental
                  means is $306,000.00. In addition, Plaintiff seeks punitive damages and
                  recovery of her attorneys’ fees for Minnesota Life’s alleged “bad faith
                  denial of coverage”;


                                            1



            Case 6:20-cv-02090 Document 1 Filed 10/27/20 Page 1 of 3
                b.    The amount in controversy therefore exceeds the sum or value of
                      $75,000, exclusive of interest and costs;

                c.    Plaintiff is a permanent citizen of and domiciled in the State of Iowa
                      (See Complaint at ¶ 1);

                d.    Minnesota Life is organized under the laws of, a citizen of, and has its
                      principal place of business in, the State of Minnesota (See Complaint at
                      ¶ 5);

                e.    Plaintiff and Defendant are citizens of different States.

     2.         This action was commenced on or after October 12, 2020, when Defendant

obtained an electronic copy of the Summons and Complaint through its Registered Agent in

the State of Iowa. Thirty days after such receipt has not yet expired.

          WHEREFORE, Defendant Minnesota Life Insurance Company removes this action

from the State of Iowa, Black Hawk County, District Court for the First Judicial District, to

the United States District Court for the Northern District of Iowa, Eastern Division.

Dated: October 27, 2020                            /s/Molly R. Hamilton Cawley
                                               Molly R. Hamilton Cawley (#0011735)
                                               MHC Law, LLC
                                               460 King Street, Suite 200
                                               Charleston, SC 29403
                                               Tel: (843) 225-8651
                                               molly@mhc-lawfirm.com


                                               ATTORNEYS FOR MINNESOTA LIFE
                                               INSURANCE COMPANY




                                              2



              Case 6:20-cv-02090 Document 1 Filed 10/27/20 Page 2 of 3
                                    VERIFICATION

       I, Molly R. Hamilton Cawley, declare as follows:

       I am an attorney for Defendant and have read the foregoing Notice of Removal of
Civil Action to United States District Court and know the contents thereof. I am informed
and believe that the matters stated therein are true and, on that ground, allege that the
matters stated therein are true.

       I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.

       Executed this 27th day of October, 2020.

                                                  s/Molly R. Hamilton Cawley
                                                  Molly R. Hamilton Cawley




                                             3



            Case 6:20-cv-02090 Document 1 Filed 10/27/20 Page 3 of 3
